Citation Nr: 1113240	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as secondary to service-connected sinusitis and rhinitis.  

2.  Entitlement to service connection for a dental disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2003 and February 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for COPD and a dental disability.  

The Board remanded the claims for additional development in May 2006.  The Veteran testified before the Board in February 2006 and October 2007.

In February 2008 and March 2010, the Board again remanded the claims for additional development.  At those times, the Board observed that in October 2007, the Veteran had effectively raised a new claim of entitlement to specially adapted housing.  That claim was referred to the RO for appropriate action.  As action does not yet appear to have been taken, that claim is again referred to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for COPD is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's residuals of injuries to teeth numbers 10 and 12 are at least as likely as not the result of trauma from his period of active service.  



CONCLUSION OF LAW

The Veteran's current residuals of injuries to teeth numbers 10 and 12 were incurred in his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  The Veteran's dental disability, however, is not a disease subject to presumptive service connection.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without them.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service medical records show that on entrance examination in July 1967, the Veteran's teeth were found to be in acceptable condition.  In a September 1969 medical report, the Veteran was noted to have fallen down a flight of stairs and to have cracked off his two central upper incisors.  He was dispatched to the dental department where he was found to have a history of trauma to the anterior maxillary region as a result of an apparent fall.  Teeth numbers 8 and 9 were noted to have been fractured in the incisal thirds.  The Veteran received dental treatment for his fractured teeth, including a facial canal pulp extraction for tooth number 12.  Subsequent service dental records dated from April 1971 to August 1971 show that the Veteran received treatment for tooth number 12, including a root canal and amalgam buildup for crown.  On separation examination in September 1971, the Veteran was noted to be dentally qualified for Type III, Class I treatment, and his wisdom teeth (teeth numbers 1, 16, 17, and 32) were noted to have been extracted.   

Post-service VA and private medical records dated from September 1986 to July 2009 show that the Veteran received intermittent dental treatment.  He was treated for unspecified dental caries, limited occlusal adjustment, chronic periodontitis, necrosis of tooth pulp and root canal of tooth number 10, pain in the upper bridge of teeth numbers 8-10, accretions on teeth, extraction of teeth numbers 24 and 31, and numerous restorations of teeth.  

Lay statements from the Veteran's fellow servicemen dated in July 2003 and May 2004 report that the Veteran fell down a stairway during service and sustained injuries to his face that required temporary dental repairs.  

The Veteran testified before the Board at videoconference hearings in February 2006 and October 2007.  Testimony revealed that during service on September 25, 1969, the Veteran was pushed down a flight of stairs.  The Veteran testified that the fall caused three of his teeth to crack off and damaged 12 of his other teeth.  He reported that his four wisdom teeth were subsequently extracted during service to relieve pressure and pain in his lower teeth.  He stated that he was also given a crown on tooth number 12.  He also maintained that after service, the VA dental center gave him two crowns on teeth that had been cracked in service and that those crowns had caused two of his upper teeth to go bad.  

On VA examination in April 2008, the Veteran asserted that more than just teeth numbers 8 and 9 were damaged during his fall in service.  He reported that his lower third molars were cracked as a result of the fall.  He also stated that his teeth numbers 19 and 30 were cracked during the fall but that the cracks were not diagnosed until the 1980s when the VA dental center placed gold crowns on them.  The examiner noted that in January 1969, eight months prior to the fall in service, a dental note recommended the removal of all third molars (teeth numbers 1, 16, 17, and 32).  The examiner observed that the third molars were not extracted until a year after the injury, in September 1970 and October 1970.  

Examination revealed that the bridge for teeth numbers 8 through 10 was functional and that the Veteran had no problems with biting or mastication.  Several other teeth, including tooth number 12, were noted to have crowns.  There was no tooth pain.  The Veteran was found to be missing teeth numbers 1, 9, 16, 17, and 32.  Tooth number 9 was replaced by a 3-unit bridge.  The Veteran was also found to have generalized moderate periodontal disease.  Although bone loss was present radiographically around abutment teeth numbers 8 and 10, the examiner stated that those teeth were solid and provided adequate support for the bridge.  The examiner diagnosed the Veteran with trauma to teeth numbers 8 and 9.  The examiner stated that the bridge to replace the Veteran's service-connected teeth numbers 8 and 9 was highly functional and that proper dental care had been provided to repair those damaged teeth.  The examiner opined that it could not be concluded whether the Veteran's teeth numbers 17, 19, 30, and 32 were actually cracked as a direct result of the 1969 fall.  However, the examiner stated that it was possible that tooth number 12 was also traumatized in the fall.  

At a June 2010 VA examination, the Veteran reported that during the September 1969 fall in service, his lower and upper incisors were fractured off.  He also stated that additional teeth (teeth numbers 19 and 30) that were not originally diagnosed were also damaged in the fall and later treated by VA with gold crowns.  He further alleged that he had been diagnosed with periodontal disease in service and that condition had been aggravated by experimental chemical testing that he had been subjected to without his knowledge or consent.  The examiner noted that there was very little documented in the Veteran's service dental records regarding the extent of the dental injuries resulting from his fall and that he was recorded as having trauma to the anterior maxillary incisors resulting in a fracture of teeth numbers 8 and 9 in the incisal third of those teeth.  The examiner reported that the Veteran's initial visit for a dental examination during service indicated that multiple teeth (teeth numbers 2-5, 12-15, 18-19, 28, 30-31) had been restored prior to service, which showed that the Veteran had active caries prior to service.  A restoration was placed on tooth number 7 in January 1968.  At a follow-up examination in January 1969, he was diagnosed with gingivitis, and his wisdom teeth numbers 1, 16, 17, and 32 were recommended to be extracted.  The Veteran failed to report to his surgical appointment to extract his wisdom teeth later that month and did not report to dental until his September 1969 fall to receive treatment for laceration of the lip, composite resin restorations for teeth numbers 8 and 9, and endodontic treatment for tooth number 12.  A pulpectomy was performed on tooth number 9 in November 1969, and teeth numbers 8 and 9 were again restored.  Extraction of the wisdom teeth numbers 1, 16, 17, and 32, which had been recommended prior to the Veteran's fall, was finally completed in September 1970 and October 1970.  

Examination revealed generalized marginal gingivitis and 50 percent bone loss from chronic periodontitis, gingival recession and furcation involvement on the posterior teeth, and slight mobility of the lower incisors from periodontal bone loss.  An x-ray showed normal maxilla and mandible with approximately 50 percent periodontal bone loss from chronic periodontal disease and missing teeth numbers 1, 9, 16, 17, 24, 31, and 32.  The examiner opined that in addition to in-service fracture injuries to teeth numbers 8 and 9, the Veteran also had in-service trauma to teeth numbers 10 and 12 sufficient to cause residual pulpitis resulting in eventual endodontic treatment of both of these teeth.  The examiner stated that he would be confident assuming that tooth number 11 would have been as traumatized as teeth numbers 10 and 12, but since it did not require any treatment, there was no residual disability for tooth number 11 to be considered for rating purposes.  Regarding the Veteran's periodontal disease and caries, the examiner found that they were not related to service or his service-connected teeth because the VA dental records clearly indicated a pattern of self-neglect on the part of the Veteran with respect to completing recommended care and taking an active role in the prevention and treatment of his periodontal disease and caries.  The examiner stated that the continuity of symptomatology could only be determined through the documented service and VA records and that it was clear from the records that the continuity of treatment was only interrupted by the Veteran's failure to schedule or keep appointments for care.  Based on the foregoing, the examiner concluded that it was more likely than not that teeth numbers 10 and 12 were injured and sustained some residual injuries from the in-service trauma, but he found that it was less likely that any additional dental disability was caused or aggravated by the Veteran's service-connected teeth numbers 8 and 9 and that relating any other dental disability to the Veteran's period of active service could only be done with mere speculation.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the April 2008 VA medical opinion.  The April 2008 examiner opined that it could not be concluded whether the Veteran's teeth numbers 17, 19, 30, and 32 were actually cracked as a direct result of the 1969 fall, and that examiner also stated that it was possible that tooth number 12 was also traumatized in the fall.  Because the VA examiner was unable to provide any opinion on the etiology of the Veteran's dental disability without resorting to speculation, that examination amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (2010) (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The Board instead assigns greater weight to the June 2010 medical opinion relating the Veteran's residuals of injuries to teeth numbers 10 and 12 to in-service trauma.  In placing greater weight on the June 2010 medical opinion, the Board finds that opinion is probative and persuasive based on the physician's thorough and detailed examination of the Veteran, comprehensive review of the claims file, adequate rationale, and consideration of the Veteran's lay statements in regards to his disabilities.  

Because the evidence shows that the Veteran's residuals of injuries to teeth numbers 10 and 12 were at least as likely as not related to his period of service, the Board finds that service connection for residuals of injuries to teeth numbers 10 and 12 is warranted.  However, the Board finds that the preponderance of the evidence is against a finding that any other dental disability not already service-connected was the result of the trauma during the Veteran's service, and service connection for other claimed dental disabilities is denied.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Service connection for residuals of trauma to teeth numbers 10 and 12 is granted.  


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim for service connection for a respiratory disability, to include as secondary to service-connected sinusitis and rhinitis.  The Veteran perfected an appeal on the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), but has since claimed that he has other respiratory disabilities that are service-connected.  Therefore, the Board will consider all respiratory disabilities in this claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The evidence of record shows that in June 1998, a private physician diagnosed the Veteran with COPD and related it to his smoking and exposure to environmental hazards in the course of his civilian job at a brush manufacturer.

However, the private treating physician who performed the Veteran's 1975 rhinoplasty and treated him for rhinitis and sinusitis submitted a written statement that the Veteran's rhinitis and sinusitis (which are now service-connected) exacerbate his COPD.  Furthermore, a June 2009 VA examiner opined that the Veteran's nasal disabilities were caused or aggravated by his COPD, rather than the other way around, and that the COPD itself was smoking-induced.

The Board therefore remanded the claim for service connection for COPD in March 2010 for a VA examination and opinion to determine whether the Veteran's COPD was directly related to his period of service or whether it was caused or aggravated by his service-connected sinusitis and rhinitis.  On VA examination in June 2010, the examiner opined that it was less likely as not that the Veteran's COPD was caused by or a result of his service-connected sinusitis and rhinitis or his period of active service.  The examiner found that the Veteran's COPD was directly related to years upon years of smoking tobacco.  However, with regards to secondary service connection, the examiner stated that there was no medical evidence of record or in the literature to support that the Veteran's sinusitis and rhinitis were aggravated by or caused his COPD.  Although the examiner opined that the Veteran's COPD was not caused by his sinusitis and rhinitis, the examiner did not provide an opinion whether the service-connected sinusitis and rhinitis aggravated his COPD.  Instead, the examiner stated that the Veteran's COPD did not aggravate his service-connected sinusitis and rhinitis.  The lack of an opinion regarding whether the Veteran's COPD was aggravated by his service-connected sinusitis and rhinitis renders the June 2010 VA opinion inadequate because of the failure to provide the complete opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's COPD is related to his service-connected sinusitis and rhinitis, the Board finds that a remand for an additional opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Furthermore, the Veteran has claimed other respiratory disabilities, such as interstitial lung disease and this remand will allow those disabilities to be considered.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.
1.  Schedule the Veteran for a VA examination to determine whether there is any relationship between any current respiratory disability and the Veteran's service or his service-connected sinusitis and rhinitis.    The examiner should review the claims folder and the examination report should note that review.  The examiner should diagnose all respiratory disabilities present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability was incurred during the Veteran's service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability, to include COPD, has been aggravated by his service-connected sinusitis or rhinitis.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided. 
 
2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  
 
The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


